Mr. Justice McBride
delivered the opinion of the court.
Ordinance No. 595 evidently contemplates that the proposed Salem Home Telephone & Telegraph Company should give the bond, and the ordinance could not, by its terms, become effective until such bond was filed. The filing of a bond by the Home Telephone & Telegraph Company could not render the ordinance effective, and the conditions remain the same as though it had never been passed.
The ruling of the circuit court was. correct, and the judgment is affirmed. Affirmed.
Mr. Justice Burnett took no part in this decision.